Citation Nr: 0930646	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for a service-connected lumbar spine disability, to include 
lumbar anterolisthesis and spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 Regional Office (RO) 
in St. Paul, Minnesota rating decision, which continued the 
Veteran's 20 percent rating for his lumbar spine disability.

The Veteran's case was remanded by the Board for additional 
development in November 2008.  The case is once again before 
the Board.

The Board notes that following the November 2008 remand, the 
RO assigned the Veteran a separate 10 percent rating for 
right lower extremity sensory neuropathy in a June 2009 
rating decision.  The Board notes the Veteran has not 
appealed this rating and the issue, therefore, is not before 
the Board.


FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by chronic 
low back pain, slight limitation of motion, stiffness, 
weakness, tenderness, and an abnormal gait, but not by 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or ankylosis, or incapacitating episodes 
requiring both bed rest and treatment by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a lumbar spine disability, to include lumbar 
anterolisthesis and spondylosis, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, DC 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in July 2005 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

With regards to the Veteran's claim, the July 2005 letter 
specifically satisfied elements (2) and (3) of the duty to 
notify, articulated above.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 
 
(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran; 
 
(3) the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  
Specifically, in July 2005, the RO sent the Veteran a VCAA 
letter, which indicated that he should provide evidence 
showing that his service-connected lumbar spine disability 
had increased in severity.  In addition, the Veteran was 
questioned about his daily life, with regards to his service-
connected right shoulder disability, during the course of the 
October 2005 and January 2009 VA examinations performed in 
association with this claim.  The Veteran provided statements 
at these examinations in which he detailed the impact of his 
disability on his life.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
Veteran has demonstrated actual knowledge of the regulations 
used to evaluate his disability, based on his oral and 
written arguments in his notice of disagreement, substantive 
appeal, and other statements.  Moreover, following the 
issuance of the SOC, the Veteran was provided a supplemental 
statement of the case (SSOC).   The July 2005 letter also 
provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating. 

As to the third element required pursuant to Vazquez-Flores, 
the Board notes that the Veteran was not provided a notice 
letter that a disability rating would be determined by 
application of the ratings schedule and relevant DCs based on 
the extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
See Vazquez-Flores, supra.  The Board notes that the ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and special monthly compensation.  See 38 
C.F.R. Part 4 (2008).  Neither the Board nor the RO may 
disregard the schedule or assign ratings apart from those 
authorized by the Secretary and both must apply the relevant 
provisions.  Id.  As such, notice to the Veteran that the 
rating schedule will be applied to the symptomatology of his 
disability has no impact on the fundamental fairness of the 
adjudication because it refers to legal duties falling upon 
VA, not upon the Veteran, and cannot be changed.  The Board 
finds that the error in the third element of Vazquez-Flores 
notice is not prejudicial. 
 
In light of the notice given and the questions asked on 
examination, the Board finds that a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened.  Thus, the Board further finds that 
any notice defect as to the requirements of Vazquez-Flores is 
nonprejudicial. 

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claim for service 
connection was granted and a disability rating and effective 
date were assigned in a February 2004 RO decision.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  In this regard, the Board 
notes that this case was remanded in November 2008, in part, 
to allow the RO the additional opportunity to associate 
recent VA treatment records with the file.  This instruction 
was completed.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claim, 
which VA has not sought.

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The Veteran's October 
2005 and January 2009 VA examination reports are thorough and 
consistent with contemporaneous VA and private treatment 
records.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  Indeed, the 
Veteran's claim was remanded in November 2008, in part, to 
afford the Veteran a new VA examination.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  Therefore, the 
examinations in this case provide an adequate record upon 
which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2008).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2008).  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The Veteran is currently rated at 20 percent under Diagnostic 
Code 5237 for his lumbar spine disability.  Regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the thoracic, lumbar, and cervical 
spine.  Effective from September 26, 2003, disabilities of 
the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2008). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted where 
incapacitating episodes have a total duration of at least 6 
weeks during the preceding 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

The Veteran filed a claim for an increased rating for his 
lumbar spine disability in June 2005, claiming that his 
treating VA physician had told him the disability had 
worsened.  In an August 2005 statement the Veteran stated 
that his back disability had worsened because he now suffered 
from numbness of the anterior lower right leg, whereas 
previously he had experienced only tingling in the area.  

Based on the Veteran's reported worsening symptoms, he was 
afforded a VA examination in October 2005.  The Veteran 
reported constant pain with fluctuation.  The Veteran rated 
his pain as 2 out of 10 and reported taking ibuprofen only 
when the pain became severe.  The Veteran did not use 
assistive devices, but noted occasional stiffness and 
weakness.  The pain interfered with daily activities in that 
it was worse with standing, bending, and turning.  The 
Veteran reported flare-ups 3 to 4 times per year and lasting 
about 3 days.  On examination, the Veteran had a limping 
gait, favoring the right side.  There was no noted deformity.  
There was increased pain on palpation.  Testing revealed 
flexion to 65 degrees, extension to 25 degrees, bilateral 
lateral flexion to 25 degrees, and bilateral rotation to 25 
degrees.  The Veteran was diagnosed with arthropathy, 
possible L5/S1, syndrome; enthesopathy; and possible anterior 
listhesis.  The examiner stated the Veteran had additional 
loss of range of motion of the thoracolumbar spine secondary 
to pain, weakness, and fatigue on repetition.  
Contemporaneous x-rays showed anterior listhesis of L4 on L5; 
severe degenerative disc disease noted at L5/S1; and 
degenerative lithiasis at L2/L3 and L3/L4 levels.  The 
impression was no acute compression, progressed degenerative 
disc disease at L5/S1 levels, and degenerative lithiasis.

In June 2007 the Veteran was seen for left heel pain.  The 
Veteran reported walking 2 to 3 miles daily and denied any 
tingling, numbness, or muscle weakness in the extremities.  
In December 2007, the Veteran was seen for back pain.  The 
Veteran reported a sharp pain in the back that was 6 out of 
10 after bending to pick up a stick the previous day.  By the 
time of the appointment, the sharp pain had subsided, but the 
Veteran still reported an ache-like pain.  The Veteran denied 
numbness, tingling, or muscle weakness in the extremities or 
bladder dysfunction.  The Veteran reported taking over-the-
counter ibuprofen for the pain once, with significant relief 
of pain.  The Veteran had not taken any ibuprofen on the day 
of the examination.  On examination, the Veteran had full 
range of motion of the back.  There was mild tenderness to 
palpation over the left SI joint.  The Veteran was prescribed 
800 mg ibuprofen and flexeril as needed.

The Veteran was afforded a second VA examination in January 
2009.  The Veteran reported progressively worsening back 
problems and that he currently experienced daily pain and 
problems with stiffness and weakness.  The Veteran denied any 
burners or stingers, but reported former tingling in his 
anterior right leg had changed to numbness.  The Veteran's 
back pain was 4 to 5 out of 10 on rising in the morning and 
decreased to 2 out of 10 after stretching and exercise.  The 
Veteran reported 2 to 3 flare-ups per year with pain of 9 out 
of 10.  At that time, the Veteran would take prescription 
medication for 5 to 7 days and the back pain would fully 
return to normal after 3 weeks.  During flare-ups the Veteran 
reported being unable to put on his socks, difficulty 
showering, sitting, and transitioning from sitting to 
standing and vice versa.  The Veteran reported using no 
assistive devices.  The Veteran claimed unsteadiness, but no 
history of falls.  The Veteran reported retiring from his job 
with the U.S. Postal Service in 2002 because it was time to 
retire and not due to his low back disability or any other 
disability.  The Veteran's low back disability limited his 
recreational activities, including using a chain saw, fishing 
from shore, shoveling, and having to stop every 2 hours while 
driving.  The examiner noted no incapacitating episodes in 
the previous 12 months.  On examination, the Veteran had an 
antalgic gait and lower extremity muscle strength of 5 out of 
5.  There was noted tissue tenderness at the low back and 
mild decreased lumbar lordosis, but no muscle spasm.  Active 
range of flexion was to 60 degrees, with pain at 50 degrees, 
extension at 25 degrees with pain at the end of motion, 
bilateral lateral flexion to 30 degrees with pain at the end 
of motion, left lateral rotation to 25 degrees with pain at 
the end of motion, and right lateral rotation to 30 degrees 
with minimal discomfort at the end of motion.  On repetition, 
there was no further decrease in the range of motion of the 
lower spine for any reason, but there was reported increased 
pain and fatigue.  Contemporaneous x-rays showed a stable 
examination with moderate degenerative changes.  The 
examiner's assessment/diagnosis was a grade 1 anterolisthesis 
of L5 on S1, moderate to severe facet spondylosis at the 
lower three lumbar levels, and physical examination 
consistent with an L5/S1 radiculopathy of the right side.

Under DC 5237, the Veteran is entitled to a 20 percent 
rating, but no higher, for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees.  The 
Veteran's limitation of motion does not warrant a rating 
greater than 20 percent because flexion is not limited to 
less than 30 degrees, nor is there ankylosis of the entire 
thoracolumbar spine. 
 
Similarly, the Veteran is not entitled to a greater rating 
under any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or 
allegation that the Veteran suffered any incapacitating 
episodes that required prescribed bed rest and treatment by a 
physician, so DC 5243 is not applicable.  The Board notes the 
Veteran and his representative have described experiencing 
between 2 and 4 "incapacitating episodes" per year; 
however, the Veteran does not contend, nor is there any 
medical evidence in the record that the episodes reported 
required prescribed bed rest and treatment by a physician.  
Indeed, during the January 2009 VA examination the examiner 
specifically noted no incapacitating episodes in the previous 
year, even though the Veteran reported 2 to 3 episodes per 
year that required prescription medication for 5 to 7 days.  
The examiner clearly did not consider the reported flare-ups 
to be incapacitating episodes.  There is also no evidence of 
bladder or bowel impairment resulting from his disability.  
Again, the Board notes the Veteran has not been diagnosed 
with intervertebral disc syndrome, there is no evidence of 
prescribed bed rest, and, as reported, the Veteran's episodes 
require prescription medication between 10 and 21 days per 
year.  Moreover, the January 2009 VA examiner rejected the 
Veteran's contentions that his 2 to 4 flare-ups per year 
constituted incapacitating episodes.  As such, the Veteran 
does not warrant a rating in excess of 20 percent under DC 
5243.   
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate 
ratings for neurological manifestations may be warranted 
under 38 C.F.R. § 4.124a (2008) if supported by objective 
medical evidence.  In this regard, the Board notes that 
disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2008).  This matter was remanded in November 
2008, in part, to consider the Veteran's contentions that he 
experienced neurological manifestations of his low back 
disability.  Specifically, the Veteran complained of numbness 
of the anterior right leg.  Based on the Veteran's continued 
reports of anterior right leg numbness during his January 
2009 VA examination, the Veteran was awarded a separate 10 
percent rating for sensory neuropathy of the right lower 
extremity in a June 2009 rating decision.  As noted above, 
this separate rating has not been appealed and is not before 
the Board.

Arthritis of the spine may be rated under DC 5003, for 
degenerative, hypertrophic or osteo-arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5003 (2008).  DC 5003 is used where there is 
evidence of arthritis and some limitation of motion, but not 
enough limitation of motion to be compensable under the 
appropriate DC.  The Veteran's current 20 percent rating 
under DC 5237, as discussed above, is based on limitation of 
motion due to pain and a separate rating under DC 5003 would 
be for the same symptomatology.  As separate ratings may not 
be assigned for the same symptomatology, a separate 10 
percent rating under DC 5003 for the Veteran's limitation of 
motion based on pain is not warranted in this case.

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran 
has consistently complained of pain in the low back.  38 
C.F.R. §§ 4.40, 4.45.  The Veteran reports increased 
functional loss due to pain, weakness, and fatigability.  
However, even the additional limitation of flexion, from 60 
degrees to 50 degrees, documented during the January 2009 
examination as resulting from pain is already contemplated in 
the disability rating currently assigned.  The January 2009 
examiner, furthermore, concluded that range of motion was not 
further limited on repetition by pain, weakness, or 
fatigability, other than as noted above.  The Veteran's 
motion was not limited by incoordination.  There is otherwise 
no evidence of impairment of motor skills, muscle function, 
or strength.  Consequently, the Board finds that a higher 
disability rating based on functional loss is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected lumbar spine disability.  As the 
greater weight of evidence is against the claim, there is no 
doubt on this matter that could be resolved in his favor.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbar spine disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's lumbar spine with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine.  Indeed, there is no indication the Veteran has been 
hospitalized for this condition since service.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  During the Veteran's 
January 2009 VA examination, he reported that he retired from 
the U.S. Postal Service in 2002.  This retirement, 
furthermore, was unrelated to his back problems.  In essence, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.




ORDER

Entitlement to an increased rating greater than 20 percent 
for a service-connected lumbar spine disability, to include 
lumbar anterolisthesis and spondylosis, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


